DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHEN (US 20120277789).
Regarding claim 1, CHEN discloses an imaging device, comprising: 
a semiconductor substrate (semiconductor wafer 45, see figs 1 and 12, para 31) having a first side (bottom side of 45 in fig 12) and a second side (top side of 45 in fig 12); 
a photoelectric conversion element (the active device wafer 11, see fig 1 and 12, para 24, which contains a photodiode 23, see fig 1 and 12, 23, para 25); and 
a plurality of through electrodes (through via structures 51 comprising 61, 57 and 42, see fig 12, para 32, 38, and 42) directly coupled to the photoelectric conversion element (57 is in direct electrical contact with 31, which is part of conversion element 11, see fig 1 and 12, para 27), each through electrode of the plurality of through electrodes including a conductive portion (Cu layer 57, see fig 12, para 42) and an insulating film (oxide 42, see fig 12, para 32), and each through electrode of the plurality 
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second surface of the semiconductor substrate (the bottom side of 45 is between 11 and the top side of 45, see fig 12) and 
wherein a thickness of the insulating film between the semiconductor substrate and the conductive portion at the first side of the semiconductor substrate is different than the thickness of the insulating film between the semiconductor substrate and the conductive portion at the second side of the semiconductor substrate (the horizontal thickness of 42 between 45 and 57 near the bottom of 45 is larger than the horizontal thickness of 42 between 45 and 57 near the top of 45, see fig 12).
Regarding claim 14, CHEN discloses an electronic device comprising: 
a solid-state image sensor (the photodiodes can be for an image sensor, see para 28), the solid-state image sensor including: 
a semiconductor substrate (semiconductor wafer 45, see figs 1 and 12, para 31) having a first side (bottom side of 45 in fig 12) and a second side (top side of 45 in fig 12); 
a photoelectric conversion element (the active device wafer 11, see fig 1 and 12, para 24, which contains a photodiode 23, see fig 1 and 12, 23, para 25); and 
a plurality of through electrodes (through via structures 51 comprising 61, 57 and 42, see fig 12, para 32, 38, and 42) directly coupled to the photoelectric conversion element (57 is in direct electrical contact with 31, which is part of conversion element 11, see fig 1 and 12, para 27), each through electrode of the plurality of through electrodes including a conductive portion (Cu layer 57, see fig 12, para 42) and an insulating film (oxide 42, see fig 12, para 32), and each through electrode of the plurality of through electrodes having a different diameter (the through via structures 51 each have a varying 
wherein the first side of the semiconductor substrate is disposed between the photoelectric conversion element and the second surface of the semiconductor substrate (the bottom side of 45 is between 11 and the top side of 45, see fig 12) and 
wherein a thickness of the insulating film between the semiconductor substrate and the conductive portion at the first side of the semiconductor substrate is different than the thickness of the insulating film between the semiconductor substrate and the conductive portion at the second side of the semiconductor substrate (the horizontal thickness of 42 between 45 and 57 near the bottom of 45 is larger than the horizontal thickness of 42 between 45 and 57 near the top of 45, see fig 12).
Regarding claim 15, CHEN discloses an imaging device, comprising: 
a semiconductor substrate (semiconductor wafer 45, see figs 1 and 12, para 31) having a first side (bottom side of 45 in fig 12) and a second side (top side of 45 in fig 12); 
a photoelectric conversion element (the active device wafer 11, see fig 1 and 12, para 24, which contains a photodiode 23, see fig 1 and 12, 23, para 25); and 
a plurality of through electrodes (through via structures 51 comprising 61, 57 and 42, see fig 12, para 32, 38, and 42) directly coupled to the photoelectric conversion element (57 is in direct electrical contact with 31, which is part of conversion element 11, see fig 1 and 12, para 27), each through electrode of the plurality of through electrodes including a conductive portion (Cu layer 57, see fig 12, para 42) and an insulating film (oxide 42, see fig 12, para 32), and each through electrode of the plurality of through electrodes having a different diameter (the through via structures 51 each have a varying diameter, and so the diameter of the left via 51 near the top surface of 45 is different from the diameter of 51 near the bottom surface of 45, see fig 12),

wherein a cross-sectional area of the through electrode at the first side of the semiconductor substrate is different than the cross-sectional area of the through electrode at the second side of the semiconductor substrate (the through electrodes 51 including 42 are larger at the bottom of 45 than at the top of 45, see fig 12).
Regarding claim 16, CHEN discloses the imaging device according to claim 15, wherein a thickness of the insulating film between the semiconductor substrate and the conductive portion at the first side of the semiconductor substrate is different than the thickness of the insulating film between the semiconductor substrate and the conductive portion at the second side of the semiconductor substrate (the horizontal thickness of 42 between 45 and 57 near the bottom of 45 is larger than the horizontal thickness of 42 between 45 and 57 near the top of 45, see fig 12).
Regarding claim 18, CHEN discloses the imaging device according to claim 15, wherein 
a first through electrode in which the cross-sectional area of the first through electrode at the first side of the semiconductor substrate (the total cross-sectional area of 42 and 51 at the bottom surface of 45, see fig 12) is greater than the cross-sectional area of the first through electrode at the second side of the semiconductor substrate is disposed in the semiconductor substrate (the total cross-sectional area of 42 and 51 at the top surface of 45, see fig 12), and 
a second through electrode in which the cross-sectional area of the second through electrode at the second side of the semiconductor substrate (the cross-sectional area of 51 at the top surface of 45, see fig 12) is greater than the cross- sectional area of the second through electrode at the first side of the semiconductor substrate is disposed in the semiconductor substrate (the cross-sectional area of 51 at the bottom surface of 45, see fig 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20130277789) in view of MIZUNO (US 20170077431).
Regarding claim 2, CHEN discloses the imaging device according to claim 1.
CHEN fails to explicitly disclose a device, wherein the plurality of through electrode penetrate the semiconductor substrate and transfer an electric charge converted by the photoelectric conversion element to at least one of an amplifier transistor or a floating diffusion formed at the second side of the semiconductor substrate.
MIZUNO discloses a device, wherein the plurality of through electrode penetrate the semiconductor substrate and transfer an electric charge converted by the photoelectric conversion element to at least one of an amplifier transistor (39 is connected to 64 which is connected to 55, see fig 2, 39, para 181) or a floating diffusion formed at the second side of the semiconductor substrate.
CHEN and MIZUNO are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN With the amplifier transistor of MIZUNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN With the amplifier transistor of MIZUNO in order to improve the device efficiency (see MIZUNO para 88).
claim 3, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN further discloses a device, wherein the thickness of the insulating film between the semiconductor substrate and the conductive portion gradually changes from the first side of the semiconductor substrate to the second side of the semiconductor substrate (the thickness of 42 changes gradually from the bottom surface of 45 to the top surface of 45, see fig 12).
Regarding claim 4, CHEN and MIZUNO disclose the imaging device according to claim 3.
CHEN further discloses a device, wherein the thickness of the insulating film between the semiconductor substrate and the conductive portion gradually changes having a slope within a range of 90 degrees to 70 degrees from the first side of the semiconductor substrate to the second side of the semiconductor substrate (the sides of 40 make an angle between 70 and 90 degrees with the top surface of 45, see fig 12).
Regarding claim 6, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN further discloses a device, wherein the insulating film includes a dielectric having an insulation property (42 can be an oxide insulator, see para 32).
Regarding claim 7, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN further discloses a device, wherein both end portions of the insulating film at the first side of the semiconductor substrate and the second side of the semiconductor substrate are tapered with respect to non-end portions of the insulating film (both top and bottom end portions of 42 have a tapering thickness, see fig 12).
Regarding claim 8, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN further discloses a device, wherein a center portion of the plurality of through electrode include at least one of a metal or conductive material (a center of the top of 51 includes Cu, see fig 12, para 42).
Regarding claim 9, CHEN and MIZUNO disclose the imaging device according to claim 2.

MIZUNO discloses a device, wherein a through electrode of the plurality of through electrodes is formed for each pixel of a plurality of pixels (each pixel 31 has a through electrode, see fig 2, para 142).
CHEN and MIZUNO are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the plurality of pixels of MIZUNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the plurality of pixels of MIZUNO in order to improve the device efficiency (see MIZUNO para 88).
Regarding claim 13, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN fails to explicitly disclose a device, further comprising:
 a first photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from a wavelength of light to which the photoelectric conversion element is sensitive; and 
a second photoelectric conversion layer formed in the semiconductor substrate and sensitive to light of a wavelength that differs from wavelengths of light to which the photoelectric conversion element and the first photoelectric conversion layer are sensitive.
MIZUNO discloses a device, further comprising:
 a first photoelectric conversion layer (fig 2, 61, para 154) formed in the semiconductor substrate and sensitive to light of a wavelength (61 can convert red light, see para 154) that differs from a wavelength of light to which the photoelectric conversion element is sensitive (14 can be sensitive to green light, see para 166); and 

CHEN and MIZUNO are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the photoelectric conversion layers of MIZUNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the photoelectric conversion layers of MIZUNO in order to improve the device efficiency (see MIZUNO para 88).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20130277789) and MIZUNO (US 20170077431) in view of KOKUBON (US 20110272772).
Regarding claim 5, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN fails to explicitly disclose a device, wherein the thickness of the insulating film between the semiconductor substrate and the conductive portion changes in a stepwise fashion from the first side of the semiconductor substrate to the second side of the semiconductor substrate.
KOKUBON discloses a device, wherein the thickness of the insulating film (fig 5, 42k, para 84) between the semiconductor substrate (fig 5, 10k, para 84) and the conductive portion (fig 5, 82gk, para 84) changes in a stepwise fashion (the thickness of 42k measured from 82gk to 10k increases in a step, see fig 5) from the first side of the semiconductor substrate (bottom side of 10k in fig 5) to the second side of the semiconductor substrate (top side of 10k in fig 5).
CHEN and KOKUBON are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN With the stepwise thickness changes of KOKUBON in order to increase light sensitivity without micro lenses (see KOKUBON para 87).
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20130277789) and MIZUNO (US 20170077431) in view of ISHIDA (US 20180069145).
Regarding claim 10, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN fails to explicitly disclose a device, wherein 
a first through electrode in which the thickness of the insulating film between the semiconductor substrate and a first conductive portion at the first side of the semiconductor substrate is thicker than the thickness of the insulting film between the semiconductor substrate and the first conductive portion at the second side of the semiconductor substrate is disposed in the semiconductor substrate, and 
a second through electrode in which the thickness of the insulating film between the semiconductor substrate and a second conductive portion at the second side of the semiconductor substrate is thicker than the thickness of the insulting film between the semiconductor substrate and the second conductive portion at the first side of the semiconductor substrate is disposed in the semiconductor substrate
ISHIDA discloses a device, wherein 
a first through electrode (the electrode in the left hole 7, see fig 2) in which the thickness of the insulating film between the semiconductor substrate and a first conductive portion at the first side of the semiconductor substrate (the horizontal thickness of 10 between 2 and 8 near the top surface 2a, see fig 2) is thicker than the thickness of the insulting film between the semiconductor substrate and the 
a second through electrode (the electrode in the right hole 7, see fig 2) in which the thickness of the insulating film between the semiconductor substrate and a second conductive portion at the second side of the semiconductor substrate (the horizontal thickness of the portion of 10 below 2 and between 2 and 8 just below the lower surface of 2, 2b, see fig 2) is thicker than the thickness of the insulting film between the semiconductor substrate and the second conductive portion at the first side of the semiconductor substrate is disposed in the semiconductor substrate (the horizontal thickness of 10 between 2 and 8 near the top surface 2a, see fig 2).
CHEN and ISHIDA are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the specific geometries of ISHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the specific geometries of ISHIDA in order to provide a semiconductor device that can reliably ensure an electrical connection through a through hole in a semiconductor substrate while reducing the percentage of the volume of the through holes in the semiconductor substrate (ISHIDA para 5).
Regarding claim 12, CHEN and MIZUNO disclose the imaging device according to claim 2.
CHEN fails to explicitly disclose a device, wherein a cross-sectional shape of the plurality of through electrode in a horizontal direction is a circle or a rectangle.

CHEN and ISHIDA are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the specific geometries of ISHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the specific geometries of ISHIDA in order to provide a semiconductor device that can reliably ensure an electrical connection through a through hole in a semiconductor substrate while reducing the percentage of the volume of the through holes in the semiconductor substrate (ISHIDA para 5).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20130277789) in view of ISHIDA (US 20180069145).
Regarding claim 17, CHEN discloses the imaging device according to claim 15.
CHEN fails to explicitly disclose a device, wherein a thickness of the conductive portion at the first side of the semiconductor substrate is different than the thickness of the conductive portion at the second side of the semiconductor substrate.
ISHIDA discloses a device, wherein a thickness of the conductive portion at the first side of the semiconductor substrate (the horizontal thickness of 8 where it contacts 3a near 2a, see fig 2) is different than the thickness of the conductive portion at the second side of the semiconductor substrate (the horizontal thickness of 8 level with the bottom surface of 2, 2b, see fig 2).
CHEN and ISHIDA are analogous art because they both are directed towards semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the specific geometries of ISHIDA in order to provide a semiconductor device that can reliably ensure an electrical connection through a through hole in a semiconductor substrate while reducing the percentage of the volume of the through holes in the semiconductor substrate (ISHIDA para 5).
Response to Arguments
Applicant’s arguments, see arguments, filed 7/24/2020, with respect to the rejection(s) of claim(s) 12 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The examiner appears to have inadvertently failed to include these rejections in the office action.  However, upon further consideration, a new ground(s) of rejection is made in view of CHEN, MIZUNO and ISHIDA as detailed in the rejection above.
Applicant's arguments regarding claims 1, 14, 15 7 and 12 filed 10/26/2020 have been fully considered but they are not persuasive.
Regarding claims 1, 14 and 15 the applicant argues that Chen et al (US 20120277789, hereinafter CHEN) does not disclose a device wherein each through electrode has a different diameter.  This argument is unpersuasive because CHEN discloses, in figure 12, a device with two through vias, wherein the diameter of the left via 51 through substrate 45 near its top surface is different than the diameter of the right via 51 through substrate 45 near its bottom surface.  Thus, the two vias have different diameters.  The examiner notes that the claim does not require that the two through electrodes have different maximum diameters, or that they have different diameters at some specific location.  This means than any two sets of through electrodes each of which have more than one diameter would satisfy the claim.
claim 7, the applicant argues that CHEN does not disclose a device wherein both ends of the through electrode are tapered.  This argument is unpersuasive because, as the through electrode of CHEN tapers for its entire length (which is to say, its diameter is constantly changing from top to bottom) its ends must also be tapered.  Additionally, as can be seen in figure 12 of CHEN, the through electrode 51 is narrowest at its top and bottom ends, and increases in width towards its middle.  
Regarding claim 12, the applicant argues that ISHIDA does not disclose a through electrode with a circular cross-section.  This argument is unpersuasive because ISHIDA shows, in figure 3, a through hole 7 with a circular cross-section.  
For at least these reasons, and those given in the rejection above, the applicants arguments are unpersuasive regarding claims 1, 14, 15, 7 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811